Name: 2007/617/EC: Council Decision of 18 September 2007 appointing five Hungarian members and five Hungarian alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  personnel management and staff remuneration
 Date Published: 2007-09-25

 25.9.2007 EN Official Journal of the European Union L 249/8 COUNCIL DECISION of 18 September 2007 appointing five Hungarian members and five Hungarian alternate members to the Committee of the Regions (2007/617/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Hungarian Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Four members seats on the Committee of the Regions have become vacant following the end of the mandates of Mr BOR, Mr DIÃ SSY, Mr FÃ BIÃ N and Mr KÃ LI. One members seat on the Committee of the Regions has become vacant following a change in the mandate of Mr BIHARY. Three alternate members seats on the Committee of the Regions have become vacant following the end of the mandates of Mr MÃ TIS, Mr NÃ METH and Mr LITTER. Two alternate members seats on the Committee of the Regions have become vacant following the appointment of Mr NAGY and Mr GÃ MESI, currently alternate members, as members, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members: Mr SÃ ¡ndor NAGY, in place of Mr Imre BOR, Mr GÃ ¡bor BIHARY, Representative of the Settlement, 3rd District of Budapest, in place of Mr GÃ ¡bor BIHARY, member of Budapest General Assembly, Mr AndrÃ ¡s SZALAY, Representative of the Settlement VeszprÃ ©m, in place of Mr Zsolt FÃ BIÃ N, Mr GyÃ ¶rgy GÃ MESI, in place of Mr SÃ ¡ndor KÃ LI, Ms Erika SZÃ °CS, Deputy Mayor of Miskolc, in place of Mr LÃ ¡szlÃ ³ DIÃ SSY, and (b) as alternate members: Mr Levente MAGYAR, Member of the General Assembly of JÃ ¡sz-Nagykun-Szolnok, in place of Mr SÃ ¡ndor NAGY, Mr Csaba MOLNÃ R, Member of the General Assembly of GyÃ r-Moson-Sopron, in place of Mr AndrÃ ¡s MÃ TIS, Mr LÃ ¡szlÃ ³ VÃ CSEY, Mayor of Szada, in place of Mr GyÃ ¶rgy GÃ MESI, Ms Kata TÃ TTÃ , Member of the General Assembly of Capital, in place of Mr BalÃ ¡zs NÃ METH, Ms Helga MIHÃ LYI, Member of the General Assembly of Borsod-AbaÃ ºj-ZemplÃ ©n, in place of Mr NÃ ¡ndor LITTER. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 18 September 2007. For the Council The President R. PEREIRA (1) OJ L 56, 25.2.2006, p. 75.